Citation Nr: 1816671	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral sensorineural hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus, to include entitlement to an extraschedular rating.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

In his June 2014 substantive appeal, the Veteran raised a claim of entitlement to TDIU due to his service-connected PTSD.  This issue, which is a component of the claim for a higher rating for service-connected PTSD, has been listed as a separate "claim" for administrative purposes only.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (where reasonably raised by the record, a claim of entitlement to TDIU is construed as a component of an increased rating claim with respect to the disability alleged to preclude employment.)

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of ten percent for a bilateral hearing disorder; an initial rating in excess of ten percent for tinnitus; and a rating in excess of 3 percent for PTSD.  He last underwent a VA examination for PTSD in May 2011, and for hearing loss and tinnitus in June 2011.  Since that time, the Veteran has made statements regarding the severity of these conditions.  See, e.g., June 2014 Substantive Appeal.  Additionally, in the January 2018 appellant brief, the Veteran's representative implied that the VA examinations did not accurately reflect the Veteran's current level of disability for these disorders.  Under these circumstances, additional VA examinations are necessary to determine the current severity of his service-connected bilateral hearing loss, tinnitus, and PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The issues of entitlement to an extraschedular rating for tinnitus and entitlement to TDIU are intertwined with the issues of bilateral hearing loss and tinnitus that are being remanded for an additional VA examination.   Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board defers consideration of these issues at this time.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the information and evidence necessary to establish entitlement to TDIU.

2.  Obtain VA treatment records since January 2018.

3.  Thereafter, schedule the Veteran for a VA audiology examination to assess the current severity of his bilateral hearing loss and tinnitus.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  

4.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD under DSM-IV criteria.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner should provide a full multi-axial diagnosis for the Veteran's PTSD under DSM-IV.  All signs and symptoms of psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

5.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

